PiNNEY, J.
1. Tbe question for detérmination is wh.etb.er the assessment on the plaintiff’s lots is, upon its face, a valid -exercise of the powers conferred by the city charter, in a -case where the -grade of the street had been duly established and the street actually graded and improved to such grade, .and afterwards the grade is changed and the street is ordered to be reconstructed on the latter grade, and whether such assessment, in the form in which it was made, is conclusive upon the question of benefits and damages to the plaintiff’s lot.
The charter (Laws of 1874, ch. 184, subch. 7, sec. 7) requires that, before ordering any work to be done by the •owners of lots or lands fronting on the street, the board of public works “shall view the premises and consider the ■amount proposed to be made chargeable against said several •lots or pieces of land, and the benefits which in their opinion will actually accrue to the owners of the same, in consequence ■of such improvement,” and to assess against the same “ the amount of benefits which those lots or pieces will severally, in the opinion of the board, derive ” from the improvement, *£ taking into consideration in each case cmy i/nfiary which in the opinion of the board may result to each lot or piece of land from such improvement; and in ease the benefits, in their opinion, amount to less than the cost of the improvement, the balance shall be paid out of the ward fund of the ward or wards in which the improvement is made; and said board shall indorse their decision and assessment in every case on the estimate of the cost of such improvement filed in their office.” This provision, applicable to assessments generally, evidently requires a finding by the board upon the questions of resulting benefits and of consequent injury, the former to be modified by deducting the amount of the injury; and the lot is to be assessed only to' the amount of benefits, as thus modified. To this end, therefore, a finding is essential both on benefits and consequent injury to the lot.
*344Where, after the grade of a street has been, established and it has been unproved accordingly at the expense of the-lots fronting thereon, the grade is changed and the street, etc., is ordered to be unproved on the new grade, it is provided [in sec. 8 of snbch. I] that “ the owner of any lot or parcel of land which may be affected or imjured vn consequence of such alteration of grade, shall be entitled to compensation therefor; ” and it is made the duty of the board of public works, before ordering the work on the changed grade to be done, and “ at the time of making thevr assessment of benefits,” as provided in the preceding section, to- “ consider, deterrrwne a/nd assess against the lots which they may deem benefited by the proposed improvement, to the amount of such benefits, the damages, costs, and'charges — including the cost of such improvement — arising from such alteration of grade to the owner of any lot,” etc., “ which may be affected or injured in consequence thereof, taking into consideration in each case any advantages and benefits which may be conferred thereby upon such lot,” etc., “ in common with other property on the street affected by such grade; and the excess of the said damages, costs and expenses over the benefits assessed as provided in the preceding section, shall be paid out of the ward funds,” etc.; and no damages, costs, or charges, arising to a lot owner who signed a petition for such change of grade, .in consequence thereof, can be assessed or paid to such owner.
The purpose to be subserved by sec. 8 is to secure to the lot owner, in the case therein mentioned, a proper allowance or award of damages, costs, and charges arising from the change of grade, by way of compensation therefor, and payment thereof, if it exceeds the benefits to his lots, out of the ward fund, although in some respects the phraseology of the section is not entirely clear. If the balance is against him, for benefits, it becomes a proper assessment against his lot. The law proceeds upon the basis that assessments for *345such improvements are to be limited to benefits conferred on the property, to be modified and affected by a proper allowance or award of damages, costs, and charges arising from the change of grade, by way of compensation therefor, and the particular provisions of the section must be construed with reference to this manifest purpose. It is plain ' that there are two assessments provided for in a case like the present, though both may well be combined in the same document. It is essential to the validity of any such assessment that it shall clearly appear upon its face that the provisions of law for the benefit of the lot owner have been observed, and that the board of public works have considered and passed upon, not only the question of benefits and injury, hut the question of damages, costs, and charges, by way of compensation for the alteration of grade.
The assessment under consideration is not only ambiguous and uncertain, but there is nothing contained in it which satisfactorily shows that the board of public works, considered or made any allowance to the plaintiff for injury to his lots, or for damages, costs, and charges by way of compensation for the improvement already made and rendered useless by the change of grade. The document shows only that there is “ set opposite each lot, part of lot, or parcel of land the amount of benefits or damages, or-"both, which such lots,” etc., “will derive by the change or alteration of grade, . . . and by the grading and-ggmmg with granite,” etc., “to the newly established grade.” The schedule subjoined contains no figures whatever, save as to benefits and excess of benefits, and those as to benefits and excess of benefits, in the case of each of the fifteen lots described in it, are stated at the same sum. It is true that there is a column headed “Damages,” and under it, opposite-the first-described lot, is written “None,” with ditto marks-tinder it as to each of the others; but there is no tabulation or statement referring in any manner to an award of dam*346■•ages, costs, and charges, by way of compensation for the former improvement or alteration of grade, or otherwise. Besides, it is extremely doubtful, in view of the ambiguous ,and uncertain character of the document, whether the board ■of public works considered the question of damages at all.
This assessment is in no proper sense a legal response to the questions which the board were required to determine, and, like the one under consideration in Johnson v. Milwaukee, 40 Wis. 325, “is open to the grave suspicion that it was an evasion of the statute under which it was made.” When we consider the extraordinary powers conferred upon local boards in making such assessments upon the property •of the lot owner, and the great liability to abuse and to conse•quent oppression in their exercise, we are impressed with the necessity that a strict compliance with the law on all points ■affecting the substantial justice of the assessment is an essential condition to a valid assessment, and that the assessment must show upon its face that the board has considered and passed upon all questions made material by the statute, and the results at which they have arrived. That which the .law regards as of the substance of the proceeding, we cannot treat as immateral, nor can presumptions supply its place. Johnson v. Milwaukee, 40 Wis. 315. The authorities upon this subject are quite uniform and conclusive. Merritt v. Portchester, 11 N. Y. 311; Stebbins v. Kay, 123 N. Y. 35; Chicago v. Wright, 32 Ill. 192; State v. Hudson, 29 N. J. Law, 105; State v. Jersey City, 26 N. J. Law, 449; New Brunswick Rubber Co. v. Commissioners, 38 N. J. Law. 190. We must therefore hold that the assessment in question is void on its face, for a failure to show affirmatively that it was made in conformity with the authority conferred upon the board of public works by the provisions in the charter referred to.
2. As the assessment is void, it cannot be maintained that the only remedy of the plaintiff was by appeal from the *347assessment to tbe circuit court, as provided in secs. 11,12, ch.. T, of the city charter (Laws 1814, pp. 365, 366). Watkins v. Milwaukee, 52 Wis. 98, 102; Harrison v. Milwaukee, 49 Wis. 247; Dore v. Milwaukee, 42 Wis. 108. The void assessment could not conclude the plaintiff, and the finding that the lots were greatly injured and rendered less valuable by the change of grade establishes a manifest and plain ground ■of equitable jurisdiction to set aside the sale of the plaintiff’s lots and cancel the. tax certificate issued thereon. The defects pointed out affect the substantial justice of the assessment, and it cannot be aided by the provision in sec. 35, .subch. 18, ch. 184, Laws of 1874 (p. 421), making certain directions for the assessing of land and levying and collecting of faxes and assessments directory only.
It follows from these views that the judgment of the superior court is erroneous and must be reversed.
By the Court.— The judgment of the superior court is reversed, and the cause remanded with directions to render judgment in favor of the plaintiff for the relief demanded in the complaint.